DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Howell on 12/3/2021.

The application has been amended as follows: 
IN THE CLAIMS:
1. (Currently Amended) An eddy pump impeller 
6. (Previously Presented) The eddy pump impeller according to claim 15 wherein the plurality of blades form a rotor having a diameter and the diameter of the rotor being configured and arranged within the [[pump]] housing so as to provide a clearance within the [[pump]] housing to induce movement of fluid within a pump.
9. (Previously Presented) The eddy pump impeller according to claim 1 wherein the impeller is configured to be arranged in a housing.
15. (Previously Presented) A pump apparatus comprising: the eddy pump impeller according to claim 1; and [[the]] a housing having an inlet and an outlet.
END OF AMENDMENT
	The amendment is made so that the impeller is not contingent upon an undefined housing structure.

REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter: The novel and nonobvious features that support patentability are found in the response to arguments dated 10/19/2021 at the end of pg. 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Allowable Subject Matter
Claims 1-17 and 19-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN O. PETERS
Examiner
Art Unit 3745




/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745